DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 18 of U.S. Patent No. 10,631,210 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 11, and 18 of the application with claims 1, 11, and 18 of the patent, claims 1, 11, 18 of the application are anticipated by patent claims 1, 11, and 18 in that claims 1, 11, and 18 of the patent contains all the limitations of claims 1, 11, and 18 of the application. Claims 1, 11, and 18 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


II.	Claims 1-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al. (US 9,699,702 B2) hereinafter Fujishiro.

(The paragraph numbers indicated below are taken from the text version of the reference.)
1.	Regarding claims 1, 11, and 18 – Fujishiro discloses receiving, by a target base station, a handover request message sent by a source base station, wherein the source base station is a Master Node (MN) corresponding to a serving cell which currently provides service for a terminal and determines UE RRC (Radio Resource Control state or terminates SI interface, the target base station is a Second Node (SN) corresponding to Secondary Cell(s) which comprises PSCell and SCell and is controlled by the serving cell and currently provides service for the terminal, and the handover request message is configured to request to handover the RRC state decision control or S1 termination to the target base station; and sending, by the target base station, a handover acknowledgement message to the source base station, wherein the handover acknowledgement message is to acknowledge the handover request message, refer to Figures 4, 8, 12, 17, and paragraphs numbers taken from the text version [0017], [0040]-[0044], [0050], [0058], [0068], [0070], [0075], [0081], [0087], [0111], [0114], [0139], [0143], [0157], [0165], 
2.	Regarding claims 2 - Fujishiro discloses establishing, by the target base station, a RRC connection control link with the terminal; and sending, by the target base station, a release message to the terminal, wherein the release message is to indicate the terminal to release the source base station, refer to paragraph [0017], [0075], [0094], [0102], [0113].
3.	Regarding claim 3 - Fujishiro discloses sending, by the target base station, an indication message to the terminal, the indication message comprising information indicating that RRC of the source base station is released and/or information indicating that RRC of the target base station is established, refer to paragraphs [0094], [0096], [0102].
4.	Regarding claim 4 – Fujishiro discloses sending, by the target base station, the indication message to the terminal through the source base station, refer to Figure 10 and paragraphs [0109] to [0112].

6.	Regarding claim 6 - Fujishiro discloses sending, by the target base station, a path switching request to core network equipment according to the handover request message, refer to paragraphs [0093], [0098].
7.	  Regarding claims 7 and 17 - Fujishiro discloses at least one of following information comprising context information of the terminal, system information of the serving cell and radio resource configuration information for the terminal, refer to Figure 11 and paragraphs [0017], [0121], [0124], [0146], [0148], [0183], [0185], and Table 1. 
8.	Regarding claim 8 - Fujishiro discloses sending, by the target base station, an indication message to the terminal, the indication message comprising information indicating that RRC of the source base station is released and/or information indicating that RRC of the target base station is established, refer to paragraphs [0096]-[0102]. 
9.	Regarding claim 9 - Fujishiro discloses receiving, by the target base station, an indication message sent by the source base station, the indication message comprising information indicating that RRC of the source base station is released and/or information indicating that RRC of the target base station is configured; and forwarding, by the target base station, the indication message to the terminal, refer to [0095]-[0102].

11.	Regarding claim 12 - Fujishiro discloses sending, by the source base station, an indication message to the terminal, the indication message comprising information indicating RRC of the source base station is released and/or information indicating that RRC of the target base station is established, refer to paragraphs [0092], [0094], [0096], [0102].
12.	Regarding claim 14 - Fujishiro discloses receiving, by the source base station, an indication message sent by the target base station, the indication message comprising information indicating that RRC of the source base station is released and/or information indicating that RRC of the target base station is established; and forwarding, by the source base station, the indication message to the terminal, refer to paragraph [0017], [0075], [0094], [0096], [0102], [0113].
12.	Regarding claim 15 - Fujishiro discloses receiving, by the source base station, a signal strength measurement result reported by the terminal, the signal strength measurement result comprising strength of a signal which is currently received by the terminal from the cell of the source base station and strength of a signal which is currently received by the terminal from the cell of the target base station; and when the source base station determines that the terminal needs to handover to the target base station according to the signal strength measurement result, adding, by the source base station, the target base station as the Secondary node comprising secondary cell(s) to enable the source base station and the target base station to 
13.	Regarding claim 16 - Fujishiro discloses sending, by the source base station, a path switching request to core network equipment according to the handover acknowledgement message, refer to Figure 9 and paragraph [0093].
14.	Regarding claim 20 - Fujishiro discloses reporting, by the terminal, a signal strength measurement result to the source base station, measurement result comprising strength of a signal which is currently received by the terminal from the cell of the source base station and strength of a signal which is currently received by the terminal from the cell of the target base station, refer to Figures 9, 10, 11, 17, 20, and paragraphs [0089], [0097] [0108], [0118], [0177], [0199].
Allowable Subject Matter

Claims 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitsui et al. (US 2018/0302827 A1) discloses communication control method, base station, and user terminal.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.


13 January 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465